Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims:
Claims 1-12 and 14-20 are pending in this Office Action.
Claims 1, 10 and 16 is amended.
Claims 13 are cancelled.

Response to Arguments
Applicant’s arguments, filed 12/30/2020 have been fully considered and are partially persuasive.
Specifically, in regards to amended claim language in claim 10.  The 35 USC 103 rejection has been withdrawn and allowable subject matter for claims 10-12, 14-15, 6, 7, 18, and 19 has been indicated below with clarifications requested. 
Additionally, in regards to claims 1-5, 8-9, 16, 17 and 20 the arguments are considered not persuasive.  Please see remarks below. 

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   


Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claims 1, 10 and 16 recite determining “…an expected SIP response message…” Examiner believes this is supposed to be “…an expected SIP request message…”  as recited further in the claim.
Additionally clarification is requested for “…the paired SIP request message…” need to clarify that it is “the expected SIP message” that was paired…..similarly need to use language that clarifies that the “detected SIP response message” is “the SIP response message” that was detected in monitoring network packets.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, specifically clarifications as requested in Examiner Comments above.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 10-12 and 14-15 are allowed.
Claims 6, 7, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REMARKS
	Argument 1: Applicant's contention is in regards to claim 1, “…determining an expected SIP response message based on SIP protocols when a SIP request message is not detected within a predetermined time window …"  Applicant asserts that Garcia in view of Yoon does not teach or suggest the aforementioned limitation.  Specifically, citing to portions of Yoon to indicate that they teach a trace file that does not teach the aforementioned claimed limitations (Remarks, Pgs. 12-13). 

	Yoon teaches the cited limitation - see Page 8, paragraph 86, determining that a request packet does not include same trace id, indicative of being not detected, in a timestamped trace log indicative of a predetermined window and further determining that a match may exist for a request/response based on a communication session indicative of being based on SIP protocols, see also para. 130);
The broadest reasonable interpretation of the limitation " …even when the SIP request was not detected… "in light of the specification as it would be interpreted by one of ordinary skill in the art would lead to an understanding that when an SIP response message is detected, its expected SIP request message can be determined based on SIP protocols even if it was not detected or tracked (Published Application, Paragraph 39).  Similarly, Yoon teaches matching data packets communicated within an established communication session depending on a type of communication protocol used and therefore not requiring the ID of request packet but only SIP communication protocols to pair request/response matches. 
Therefore, examiner maintains the rejection. 
Claim 16 follow the same rationale.
Claims dependent on the above independent claims and are rejected for substantially the same rationale as above.


Applicant’s invention as claimed:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.













The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.















Claim(s) 1, 2, 3, 5, 8, 9, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 2006/0250988), herein after Garica in view of Yoon et al. (2017/0149626), herein after Yoon.


Regarding claims 1 and 16, 
Garcia teaches a method for calculating session initiation protocol (SIP) key performance indicators (KPIs) for multimedia communication in a network comprising: accessing network packets or packet summaries monitored over time (see Page 4, paragraph 46, calculating measurement data for SIP messages over time); 
detecting a SIP response message of the monitored network packets or packet summaries, the SIP response message having an associated observed time at which an associated packet was observed during monitoring (see Pages 5, paragraphs 56-59, detecting a SIP response message being monitored at observed time); 
accounting for the detected SIP response message in a time window of a series of consecutive time windows that includes the SIP response message's associated observed time (see paragraphs 56-59, SIP response message observed time are collected in series of timestamped records/logs or trace files); 
Garcia fails to teach a time window, determining an undetected SIP request message to be paired based on SIP protocols, accounting for paired SIP request/response in time window in which response message accounted for, and calculating a KPI for the time window using paired request/response in the time window.
However, in analogous art Yoon teaches each time window beginning at a first time and ending at a second time (see paragraph 77-78 and 93, sorting based on time window of timestamps wherein timestamps are collected in timestamped records/logs or trace files),
determining an expected SIP response message based on SIP protocols when a SIP request message is not detected within a predetermined time window (see Page 8, paragraph 86, determining that a request packet does not include same trace id, indicative of being not detected, in a timestamped trace log indicative of a predetermined window and further determining that a match may exist for a request/response based on a communication session indicative of being based on SIP protocols, see also para. 130);
see Page 8, paragraph 86, correlating or determining a request/response to be paired even if request packet does not include same trace id indicative of being undetected; further wherein the data request/response data packets may be SIP data packets, see Page 5, paragraph 56); 
accounting for the paired SIP request message in the time window with which the detected SIP response message is accounted (see Page 7, paragraph 77, logging paired packet ID of request/response pair with sequential timestamp based on receipt of data packets); 
and calculating a KPI for the time window using the detected SIP response message and its paired determined SIP request message that are accounted for in the time window (see Page 8, paragraphs 87-88, calculating KPI for correlated trace ID request/response packet utilizing the timing information).
It would have been obvious at the time of the filing of the invention to one of ordinary skill in the art to modify the subject matter as a whole in Garcia to include determining an undetected SIP request message to be paired based on SIP protocols, accounting for paired SIP request/response in time window in which response message accounted for, and calculating a KPI for the time window using paired request/response in the time window as taught by Yoon.
One would be motivated to do so for the benefit of merging correlated data packets and performing analysis (see Page 8, paragraph 86-87).

Regarding claims 2 and 17, 
Garcia in view of Yoon teaches the limitations as described in claim 1 above.
Garcia further teaches wherein the KPI is calculated before a SIP session associated with the SIP response message and its paired SIP request message has been completed (see Page 4, paragraph 46, calculating measurement data for SIP messages over time as individual SIP request/response are initiated).


Regarding claim 3, 
Garcia in view of Yoon teaches the limitations as described in claim 1 above.
Garcia further teaches wherein the KPI is selected from at least one of session establishment effectiveness ratio (SEER), answer size ratio (ASR), ineffective session attempt (ISA), network effectiveness ratio (NER), and session completion ratio (SCR) (see Page 1, paragraphs 4-5, measurement data is selected from active/passive measurement technology including network and session performance metrics).

Regarding claims 5, 
Garcia in view of Yoon teaches the limitations as described in claim 1 above.
Garcia further teaches wherein the KPI measures characteristics associated with a SIP session to which the SIP response message and its paired SIP request message are associated (see Pages 4-5, paragraphs 51-59, storing measurement data for detected SIP request message and associated SIP response message).

Regarding claim 8, 
Garcia in view of Yoon teaches the limitations as described in claim 1 above.
Garcia further teaches wherein the multimedia communication in the network uses SIP protocol in conjunction with one or more additional application layer protocols, including session description protocol (SDP), real-time transport protocol (RTP), secure RTP (SRTP), transmission control protocol (TCP), transport layer security (TLS), user datagram protocol (UDP), and stream control transmission protocol (SCTP) (see Page 3, paragraph 40, system operates on TCP protocol).

Regarding claims 9 and 20, 
Garcia in view of Yoon teaches the limitations as described in claim 1 above.
see Pages 4-5, paragraphs 51-59, storing measurement data for detected SIP request message and associated SIP response message during communication/real-time).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Yoon and further in view of Singhal et al. (US 2011/0249572), herein after Singhal.

Regarding claim 4, 
Garcia in view of Yoon teaches the limitations as described in claim 1 above.
Garcia fails to teach duration of time window is selectable.
However, in analogous art Singhal teaches wherein the duration of the consecutive time windows is selectable (see Page 3, paragraph 32, measurement data is selected from adaptive session records).
It would have been obvious at the time of the filing of the invention to one of ordinary skill in the art to modify the subject matter as a whole in Garcia to include duration of time window is selectable as taught by Singhal.
One would be motivated to do so for the benefit of monitoring multiple sessions (see Page 3, paragraph 32).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458